DETAILED ACTION
	This action is in response to the applicant’s reply filed on February 26, 2022. Claims 1-4, 6, 8-18, 20-22, 24-30 are pending.

Response to Amendment
In response to the Applicant’s amendments to claims 1, 3, 7, and 24 to correct issues of antecedent basis and further clarify the claims, the rejections of claims 1-26 under 35 USC 112(b) have been withdrawn.
Claims 5, 7, 19, and 23 are cancelled. Claims 1-3, 6, 8, 12-13, 16-18, 24-26 are amended.  Claims 27-30 are newly added. Claims 1-4, 6, 8-18, 20-22, 24-30 are pending and addressed below.

	
Response to Arguments
Applicant's arguments filed February 26, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicants have argued that the rejection of claim 1 under 35 USC 102(a) (1) as anticipated by Genovese et al., US 2017/0370169 (hereinafter Genovese) fails to meet the limations of claim 1. In particular the Applicants have indicated that Genovese does not discloses the limations of “paddle actuation means enabling selectively progressive movement of the one or more paddles from the hold position toward the launch position”. However, the Examiner disagrees with this position.
Genovese discloses a plug launching system which includes an axisymmetric laugher housing including paddle valve assemblies (first rotation assembly 118, second rotational assembly 120) comprising one or more paddles (doors 164, 166).  The paddles (164, 166) are movable from a hold position (open, see Fig 3) in which plugs (112, 114) are supported in the launcher housing bore and a launch position (closed, see Fig 3) in which paddles (doors 164, 166) are dropped to enable axial movement of the plugs (first and second plugs 112, 114). The paddle actuation means (actuation arm 292) enable the paddles to move from the hold position to the launch potion (Fig 5, par [0032]-[0034]
It is the Examiner’s position that this movement can be considered a “selectively progressive” movement, as the position of the paddle is selected from the hold position or the launch position and the movement of the paddle actuation means causes the paddle to progress from the hold position to the launch position. It appears as if the Applicant’s interpretation of the recitation of “selectively progressive” is including a gradual movement from the hold position or the launch position, such that it is possible for the paddle to be maintained in a position in between the hold position and the launch position. However, the term “progressively” does not require intermediate positions between the hold position and the launch position. For further simplification the hold position and launch position could be thought of as “stages” such that the paddle position is moving from a first stage (in the hold position) to a second stage (in the launch position) progressively.
While the Examiner agrees that there is no gradual movement of the paddle between the hold position (open position) and the launch position (closed position) of the paddles, the recitation of “enabling selectively progressive movement of the one or more paddles from the hold position toward the launch position” does not require intermediate positions of the paddle between the hold position and the launch position or gradual movement.  Instead the recitation merely requires that the progressive movement from the hold position to the launch position be selectively, which is done by moving the paddle actuation means (actuation arm 292) from the hold position to the launch potion (Fig 5, par [0032]-[0034]).  
For these reasons it is the Examiner’s position that Genovese clearly meets the limations of claim 1. 
Regarding claims 2-4, 6, and 8-26, the arguments as presented above with respect to claim 1 are equally applicable to claims 2-426.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4, 6, 8-9, 14-18, 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genovese et al., US 2017/0370169 (hereinafter Genovese).
Claim 1: Genovese discloses a cementing head apparatus including a plug launcher (plug launching system, abstract), wherein the plug launcher comprises:
(a) an axisymmetric launcher housing (plug launching system 56) having an upper end (upper portion 104), a lower end (lower portion 108), a launcher housing bore (central passage 109), a launcher housing wall (wall of upper, middle, and lower portions, 104, 106, 108), and a launcher housing axis (longitudinal axis of plug launching system 56); 
(b) a paddle valve assembly (first rotation assembly 118, second rotational assembly 120) comprising one or more paddles (doors 164, 166), said one or more paddles being selectively movable between: 
a hold position (Figure 3), in which the paddles (164, 166) extend into the launcher housing bore so as to retain a selected plug (first plug 112, second plug 114) positioned within the launcher housing bore (central passage 124) (first and second rotational assemblies 118, 120 are opened to enable cement flow from the annulus 122 and first and second rotational assemblies 112, 114 support plugs 112, 114, Fig 3, par [0030]-[0031]) ; and 
a launch position (Figure 5), in which the paddles (164, 166) are sufficiently retracted from the hold position such that the paddles do not restrict passage of the plug (112, 114) through the launcher housing bore (central passage 124) (first and second rotational assemblies 118, 120 are closed and the doors 164, 166 are dropped to enable axial movement of the first and second plugs 112, 114, see Fig 5, par [0032]-[0034]); and 
(c) paddle actuation means (actuation arm 292) enabling selectively progressive movement of the one or more paddles (doors 164, 166) from the hold position toward the launch position (actuation arm 292 extends through the body 100 of the plug launching system 56 to enable an operator to actuate the actuation mechanism, Fig 9-10, par [0053]).
Claim 2: Genovese discloses the one or more paddles (doors 164, 166) at least partially substantially occlude the launcher housing bore (124) when the paddles are in the hold position (see Fig 3
Claim 3: Genovese discloses the plug launcher further comprises an axisymmetric primary receiver cage (canister 102) having an upper end (upper end of canister 102), a lower end (lower end of canister 102), a primary receiver bore (central passage 124), and a primary receiver wall (wall of canister 102), said primary receiver cage (102) being disposed within the launcher housing bore (109) (see Fig 3, par [0026]-[0027]) and defining a primary receiver annulus (annulus 122) between the primary receiver cage (canister 102) and the launcher housing bore (central passage 109 through body 110) (canister 102 is located in the body 100 forming annulus 122, see Fig 2-5, par [0028]). 
Claim 4: Genovese discloses the primary receiver cage (102) is coaxial with the launcher housing (26) (see Fig 3, par [0026]).
Claim 6: Genovese discloses the primary receiver cage (canister 102) has one or more upper primary receiver cage ports (openings 126, 236) and one or more lower primary receiver cage ports (openings 126, 238) extending through the primary receiver wall (wall of canister 102), with an unported primary receiver cage (location of plug 112, Fig 2, spacer sleeve 204, Fig 6) between the upper and lower primary receiver cage ports defining a primary retained plug interval (plug 112 is retained between upper and lower ports 126, in Fig 2, spacer sleeve 204 functions to space the first and second rotational assemblies 118 and 120 apart at a desired distance, Fig 6, par [0036]).
Claim 8: Genovese discloses the one or more paddles (164, 166) substantially occlude the primary receiver bore (central passage 124) when the one or more paddles (164, 166) are in the hold position (see Fig 3).
Claim 9: Genovese discloses the one or more paddles (164, 166) at least partially occlude the lower primary receiver cage ports when in the launch position (with the first rotational assembly 118 actuated, the openings 126 of the first rotational assembly 118 are closed, and the door 164 of the first rotational assembly 118 has dropped to enable axial (e.g., downward) movement of the first plug 110, Fig 4-5, par [0032]-[0033]).
Claim 14: Genovese discloses the paddle actuation means (actuation arm 292) includes one or more paddle shafts (actuation arm 292 is a shaft), and each paddle shaft (292) is coupled to an associated one of the one or more paddles (doors 232) and is mounted to the plug launcher so as to be rotatable about a paddle shaft axis transverse to but offset from the launcher housing axis (see Fig 9-10) 232 of the first door assembly 220 are biased radially inward by the axial end surface 264 of the first rotary sleeve 218, doors 232 is coupled to the main ring 234 of the first door assembly 220, rotation of the actuation arm 292 creates rotational movement of the guide came 270 and the first rotary sleeve 218 to move the first rotary sleeve 218 from the opened position to the closed position, par [0052]-[0053]).
Claim 15: Genovese discloses paddle shafts are manually rotatable (actuation arm 292 may be rotated via a hand tool, par [0053]).
Claim 16: Genovese discloses the paddle actuation means includes apparatus selected from the group consisting of:
 (a) a mechanical linkage configured to convert linear movement of one or more fluid-actuated pistons to rotation of the paddle shafts (292) (actuation arm 292 may be rotated via hydraulic actuation system, par [0053]);
(b) a gear system configured to convert linear movement of one or more fluid-actuated pistons to rotation of the paddle shafts (292) (actuation arm 292 may be rotated via electric gear motor, par [0053]); and 
(c) a fluid-actuated motor to cause rotation of the paddle shafts.
Claim 17: Genovese discloses the plug launcher (292) further comprises fluid swivel means (cement swivel) for facilitating delivery of actuating fluid to fluid-actuated the paddle actuation (292) means while the plug launcher is being rotated by a drilling rig (actuation arm 292 may be rotated via an automated machine, an electric gear motor, a hydraulic actuation system, a pneumatic actuation system, a hand tool, or other suitable manner, par [0053]).
Claim 18: Genovese discloses the paddle actuation means (292) includes an electric motor to cause rotation of the paddle shafts (actuation arm 292 may be rotated via electric gear motor, Fig 9-10, par [0053]).
Claim 20: Genovese discloses the plug launcher further comprises one or more support rings (door assemblies 216 of first and second rotational assemblies 118, 120) circumferentially mounted to the launcher housing (see Fig 2) and sealingly coupled in at least one region of the interface between the support ring and the launcher housing so as to provide access to the interior of the housing with fluid 216 of first and second rotational assemblies 118, 120 provide open and closes position that allow and prevent cement flow from the annulus 122 into the central passage 124 of the plug launching system , Fig 3-5, par [0030]).
Claim 21: Genovese discloses at least one of the one or more support rings (door assemblies 216 and rotary sleeves 218, 222) incorporates one or more components of the paddle actuation means (actuation arm 292 extends through the body 100 of the plug launching system 56 to enable an operator to actuate the actuation mechanism, Fig 9-10, par [0053]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genovese in view of Robichaux et al., US 2010/0200222 (hereinafter Robichaux).
Claim 24: Genovese discloses a cement swivel assembly (cement swivel 50) mounted to the upper end of the launcher housing (plug launching system 26 is coupled to the cement swivel 50, Fig 1, par [0022]).
Genovese is silent as to the specific limations of the cement swivel assembly.
Robichaux discloses a cement swivel assembly (fluid communication swivel assembly 50, abstract) comprises:
(a) an axisymmetric swivel housing (see Fig 3, 5) having a swivel housing bore (central bore 57) and one or more swivel housing side ports (side inlet sub 53, static ports 55, plurality of ports 56); 
(b) an axisymmetric mandrel (mandrel 51) having a cylindrical outer surface (shown in Fig 5), a cylindrical mandrel bore (central longitudinal bore 61), and one or more mandrel side ports (aperture 60) in fluid communication with the mandrel bore (transfer of fluids pumped into side inlet sub 53 to mandrel 51, par [0038]), wherein:
the mandrel (51) is coaxially disposed within the swivel housing bore (57) (see Fig 5
the swivel housing bore (57) sealingly engages (via sealing elements 69, par [0039]) the cylindrical outer surface of the mandrel (51) to contain fluid pressure within the cement swivel assembly (Fig 5); and 
an annular flow channel (through aperture 60) is formed between the outer surface of the mandrel (51) and the swivel housing bore (57), enabling fluid flow between the swivel housing side ports and the one or more mandrel side ports (60) (fluid can be pumped through flow bore 53a of side inlet sub 53, into chamber 58, through apertures 60, and into central bore 61 of mandrel 51, par [0040]); 
(c) two or more bearing elements (Figure 5) permitting free relative rotation between the mandrel (51) and the swivel housing (Fig 3, 5) and preventing relative axial translation between the mandrel and the swivel housing (mandrel 51 is rotating about its central longitudinal axis within flow ring housing 52, Fig 3, 5, par [0040]); and 
(d) one or more support rings (ring above 52 in Fig 3, lower body member 59)  circumferentially mounted on the swivel housing (50), wherein the one or more support rings: 
fit sealingly with the swivel housing (50) to contain fluid pressure within the cement swivel assembly (cement head permit high pressure pumping of large volumes of cement and other fluids at high flow rates, par [0008]), sealing elements 69 provide pressure seal between mandrel 51 and flow ring housing 52, par [0039], sealing elements 65 provide fluid seal between fluid communication swivel ring housing 52 and mandrel 51, par [0042]) ; 
have one or more ports (static ports 55, plurality of ports 56) for the connection of fluid flow lines from a drilling rig (hoses or other conduits connect ports 55 with one or more fluid power pumps utilized in connection with lifting cement head 10, Fig 2, 5, par [0042]); and 
have one or more fluid flow channels through which cement slurry and other fluids can be transferred between the connected flow lines to the one or more swivel housing side ports (par [0038], [0042]-[0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cement swivel assembly of Genovese with the cement swivel as disclosed by Robichaux as the need for a cement swivel assembly would have led one skilled in the art to choose an appropriate cement swivel assembly, such as the fluid communication swivel assembly as disclosed id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 
Claim 25: Genovese, as modified by Robichaux, discloses at least one of the one or more support rings is designed to structurally reinforce the swivel housing (Genovese, swivel assembly 50 structurally supports plug launching system 56 above the rig floor, see Fig 1, Robichaux, ring above 52 in Fig 3, lower body member 59 are part of the swivel assembly 50, see Fig 3, 5).

  Claims 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genovese.
Claim 22: Genovese is silent as to the at least one of the one or more support rings is designed to structurally reinforce the launcher housing.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to  utilize the support rings to structurally reinforce the launcher housing, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).
Claim 26: Genovese discloses the paddle actuation means (actuation arm 292) enabling selectively progressive movement of the one or more paddles (doors 164, 166) from the hold position toward the launch position (actuation arm 292 extends through the body 100 of the plug launching system 56 to enable an operator to actuate the actuation mechanism, Fig 9-10, par [0053]).
Genovese is silent as to the paddle actuation means also enables selectively progressive movement of the one or more paddles from the launch position toward the hold position.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the cementing apparatus to include selectively progressive movement of the one or more paddles from the launch position toward the hold position, as the paddle actuation means are .

Allowable Subject Matter
Claims 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 10-13 and 27-30 contain allowable subject matter over the closest prior art “Genovese et al., US 2017/0370169 (hereinafter Genovese)”, for the following reasons: Genovese fails to disclose the limations of 
“wherein: (c) the secondary receiver cage is disposed within the primary receiver bore; and (d) the paddles extend through the lower secondary receiver cage ports and into the secondary receiver bore when the paddles are in the hold position” as recited in claim 10, 
“the plug launcher further includes sealing elements on the lower primary receiver cage ports that seal against the one or more paddles when the one or more paddles are in the launch position” as recited in claim 27, 
“the plug launcher further includes sealing elements on the one or more paddles that seal against the lower primary receiver cage ports when the one or more paddles are in the launch position” as recited in claim 28”
“the plug launcher further includes sealing elements on the lower secondary receiver cage ports that seal against the one or more paddles when the one or more paddles are in the launch position” as recited in claim 29, and 
“wherein the plug launcher further includes sealing elements on the one or more paddles that seal against the lower secondary receiver cage ports when the one or more paddles are in the launch position” as recited in claim 30.
The Examiner is unaware of prior art which reasonably suggest alone or in combination the limations as claimed. 

Conclusion
Claims 1-4, 6, 8-9, 14-18, 20-22, 24-26 are rejected. Claims 10-13 and 27-30 are objected to. No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676